DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US2005/0069925) in view of Adams (US 2004/0054352; cited in previous office action), the article entitled “Fluidic interconnects  for  modular  assembly  of  chemical microsystems” by Gonzalez et al (hereinafter “Gonzalez”; cited in previous office action), and Petisce (US2015/0276651)
Regarding claim 1, Ford discloses a glucose biosensor encasement, comprising: 
a first flexible membrane having a first interlocking segment (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”);
a second flexible membrane having a second interlocking segment (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”)
with the first interlocking segment and cooperating with the first interlocking segment of the first membrane and provide resistance to edge peeling (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”)
at least one of the first membrane and the second membrane comprising a semi-permeable portion configured to regulate diffusion characteristics of glucose through the membrane to realize a sensitivity for a sensor in the cavity (Paragraph [0078], “An “ionically conductive material” refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse. The ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel) material that contains an electrolyte, which can be composed primarily of water and ions (e.g., sodium chloride), and generally comprises 50% or more water by weight. The material can be in the form of a hydrogel, a sponge or pad (e.g., soaked with an electrolytic solution), or any other material that can contain an electrolyte and allow passage of electrochemically active species, especially the analyte of interest”).
Ford does not disclose forming an undercut mechanical interlock.
However, Adams discloses forming an undercut mechanical interlock (Paragraph [0051], “With reference to FIGS. 2A and 2B, the VAP 100 and PMA 200 are connected together by a cooperative connector geometry and a cooperative housing geometry, respectively. In FIG. 2B, the cooperative geometry is defined internally by one of the VAP 100 and PMA 200, and externally by the other. As used herein, the term cooperative geometry or geometries refers to geometries that limit relative movement along two or more orthogonal directions or axes. For example, mating geometries and interlocking geometries, whether fixed together or separable, comprises cooperative geometries.” & Paragraph [0052], “In FIG. 3A, the connector element 150A defines a dove-tail interlocking geometry”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford to incorporate the teachings of Adams by adding forming an undercut mechanical interlock. One advantage of forming an undercut mechanical interlock is a stronger interconnection between the two membranes surrounding the sensor.
The combination of Ford and Adams does not disclose along a peripheral edge of the first flexible membrane and the second flexible membrane.
However, Gonzalez discloses along a peripheral edge of the first flexible membrane and the second flexible membrane (Fig. 2 shows the interlocking segments on the periphery of the two flexible membranes. Fig. 1 shows the interlocking segments extend along the entire peripheral edge of the two flexible membranes).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford and Adams to incorporate the teachings of Gonzalez by adding along a peripheral edge of the first flexible membrane and the second flexible membrane. One advantage of forming an undercut mechanical interlock along the peripheral edge of the two membranes is a stronger interconnection between the two membranes surrounding the sensor. This will help prevent edge peeling which will prevent outside contaminants from interfering with the sensor’s readings.
The combination of Ford, Adams, and Gonzalez does not disclose to provide a cavity between the first membrane and the second membrane configured to receive a glucose sensor.
However, Petisce discloses to provide a cavity between the first membrane and the second membrane configured to receive a glucose sensor (Paragraph [0107], “FIG. 3 illustrates the cross sectional view of an exemplary electrochemical sensor component fabricated in accordance with aspects disclosed and described herein. As illustrated, the partially fabricated sensor includes opening 60 positioned over an isolated electrode 54 formed of conductive material sandwiched between first and second dielectric polymer layers 52 a and 52 b, respectively, and optionally, adhesive layers 56 a and 56 b and opening 62 positioned over a contact pad 46”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, Adams, and Gonzalez to incorporate the teachings of Petisce by adding to provide a cavity between the first membrane and the second membrane configured to receive a glucose sensor. One advantage of providing the cavity to hold the glucose sensor between the two membranes that are interlocked is a stronger interconnection. This will prevent outside contaminants from interfering with the sensor’s readings.

	Regarding claim 2, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1. 
	Gonzalez further discloses wherein the first interlocking segment comprises an elongate ridge and the second interlocking segment comprises a channel complementary to the elongate ridge and interlocking in assembly (Fig. 2 shows the interlocking segments on the periphery of the two flexible membranes. Fig. 1 shows the interlocking segments extend along the entire peripheral edge of the two flexible membranes).
	Adams further discloses a channel having an ensmalled distal width and an enlarged proximal width. (Fig. 3A)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford to incorporate the teachings of Gonzalez and Adams by adding the first interlocking segment comprises an elongate ridge and the second interlocking segment comprises a channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly. It would be obvious to use the dovetail connection of Adams and extend it so the interlocking segments runs along the outer periphery of the cavity. One advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 3, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 2.
	Adams further discloses wherein the first interlocking segment and the second interlocking segment provide a dovetail joint between the first membrane and the second membrane (Fig. 3A).

	Regarding claim 4, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
Gonzalez further discloses wherein the first interlocking segment and the second interlocking segment form a u-shaped interlocking seam between the first membrane and the second membrane extending about an outer periphery of the cavity (Fig. 1 and 2).

	Regarding claim 5, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
Gonzalez further discloses wherein a plurality of discrete first interlocking segments and a complementary plurality of discrete second interlocking segments are provided spaced apart about an outer periphery of the cavity between the first membrane and the second membrane (Fig. 1 and 2).

	Regarding claim 6, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
	Gonzalez further discloses wherein the first interlocking segment and the second interlocking segment are each provided respectively proximate an outer periphery of the first membrane and the second membrane (Fig. 1 and 2).

	Regarding claim 7, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
	Gonzalez further discloses wherein the first membrane and the second membrane cooperate to provide a plurality of spaced-apart sensor cavities, at least one pair of first interlocking segment and second interlocking segment provided proximate each sensor cavity (Fig. 1 and 2).

	Regarding claim 8, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
	Gonzalez further discloses wherein the first interlocking segment and the second interlocking segment substantially encompass the sensor cavity (Fig. 1 and 2).

	Regarding claim 9, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 1.
	Gonzalez discloses wherein the first interlocking segment comprises an elongate trench and the second interlocking segment comprises an elongate rib (Fig. 1 and 2).	Adams discloses wherein the first interlocking segment having an ensmalled cross-sectional portion distal of the first membrane and the second interlocking segment comprises an enlarged cross-sectional portion proximal of the first membrane (Fig. 3A).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford to incorporate the teachings of Gonzalez and Adams by adding wherein the first interlocking segment comprises an elongate trench having an ensmalled cross-sectional portion distal of the first membrane and the second interlocking segment comprises an elongate rib having an enlarged cross-sectional portion proximal of the first membrane. It would be obvious to use the dovetail connection of Adams and extend it so the interlocking segments runs along the outer periphery of the cavity. One advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 10, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 9.
	Petisce further discloses wherein the second interlocking segment is a mask layer deposited at least in part within the trench (Paragraph [0057], “The mask layer may be lithographically patterned to provide one or more isolated openings and/or trenches for receiving conductive material. For example, a positive or negative photoresist material may be used and exposed/developed to provide one or more openings and/or trenches in the mask layer. A conductive material is then deposited over the mask layer (optionally over a previously applied adhesion layer) and into the openings/trenches defining the plurality of individual continuously connected electrodes, traces and contact pads”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, Adams, and Gonzalez to incorporate the teachings of Petisce by adding wherein the second interlocking segment is a mask layer deposited at least in part within the trench. One advantage of having the mask layer in the trench is to create a precise pattern on top of surface layer to control diffusion properties. 

	Regarding claim 11, Ford discloses a glucose biosensor package, comprising:
a first flexible membrane having a first interlocking portion (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”); 
a second flexible membrane having a second interlocking portion (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”)’;
that cooperates with the first interlocking portion of the first membrane to physically lock together the first membrane and the second membrane and resistant to edge peeling (Paragraph [0085], “A “collection assembly” refers to structures comprised of several layers, where the assembly includes at least one collection insert layer, for example a hydrogel. An example of a collection assembly as referred to in the present invention is a mask layer, collection insert layer, and a retaining layer where the layers are held in appropriate functional relationship to each other but are not necessarily a laminate (i.e., the layers may not be bonded together. The layers may, for example, be held together by interlocking geometry or friction)”);
at least one of the first membrane and the second membrane comprising a semi-permeable portion configured to regulate diffusion characteristics of glucose through the membrane to realize a sensitivity for the biosensor in the cavity (Paragraph [0078], “An “ionically conductive material” refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse. The ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel) material that contains an electrolyte, which can be composed primarily of water and ions (e.g., sodium chloride), and generally comprises 50% or more water by weight. The material can be in the form of a hydrogel, a sponge or pad (e.g., soaked with an electrolytic solution), or any other material that can contain an electrolyte and allow passage of electrochemically active species, especially the analyte of interest”).
Ford does not disclose having an undercut mechanical interlock.
However, Adams discloses having an undercut mechanical interlock (Paragraph [0051], “With reference to FIGS. 2A and 2B, the VAP 100 and PMA 200 are connected together by a cooperative connector geometry and a cooperative housing geometry, respectively. In FIG. 2B, the cooperative geometry is defined internally by one of the VAP 100 and PMA 200, and externally by the other. As used herein, the term cooperative geometry or geometries refers to geometries that limit relative movement along two or more orthogonal directions or axes. For example, mating geometries and interlocking geometries, whether fixed together or separable, comprises cooperative geometries.” & Paragraph [0052], “In FIG. 3A, the connector element 150A defines a dove-tail interlocking geometry”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford to incorporate the teachings of Adams by adding forming an undercut mechanical interlock. One advantage of forming an undercut mechanical interlock is a stronger interconnection between the two membranes surrounding the sensor.
The combination of Ford and Adams does not disclose along a peripheral edge of the first flexible membrane and the second flexible membrane.
However, Gonzalez discloses along a peripheral edge of the first flexible membrane and the second flexible membrane (Fig. 2 shows the interlocking segments on the periphery of the two flexible membranes. Fig. 1 shows the interlocking segments extend along the entire peripheral edge of the two flexible membranes).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford and Adams to incorporate the teachings of Gonzalez by adding along a peripheral edge of the first flexible membrane and the second flexible membrane. One advantage of forming an undercut mechanical interlock along the peripheral edge of the two membranes is a stronger interconnection between the two membranes surrounding the sensor. This will help prevent edge peeling which will prevent outside contaminants from interfering with the sensor’s readings.
The combination of Ford, Adams, and Gonzalez does not disclose provide a cavity between the first membrane and the second membrane configured to receive a biosensor; a biosensor having at least one sensing element contained in the cavity.
However, Petisce discloses provide a cavity between the first membrane and the second membrane configured to receive a biosensor (Paragraph [0107], “FIG. 3 illustrates the cross sectional view of an exemplary electrochemical sensor component fabricated in accordance with aspects disclosed and described herein. As illustrated, the partially fabricated sensor includes opening 60 positioned over an isolated electrode 54 formed of conductive material sandwiched between first and second dielectric polymer layers 52 a and 52 b, respectively, and optionally, adhesive layers 56 a and 56 b and opening 62 positioned over a contact pad 46”); 
a biosensor having at least one sensing element contained in the cavity (Paragraph [0105], “The depicted analyte sensor comprises two working electrodes: a first working electrode 12 and a second working electrode 14 (the second working electrode is sometimes referred to as the blank electrode). In some embodiments, the analyte sensor is a glucose sensor, in which case the first working electrode 12 may immobilize a glucose oxidase enzyme”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, Adams, and Gonzalez to incorporate the teachings of Petisce by adding provide a cavity between the first membrane and the second membrane configured to receive a biosensor; a biosensor having at least one sensing element contained in the cavity. One advantage of providing the cavity to hold the glucose sensor between the two membranes that are interlocked is a stronger interconnection. This will prevent outside contaminants from interfering with the sensor’s readings.

	Regarding claim 12, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 11. 
	Gonzalez further discloses wherein the first interlocking portion of the first membrane comprises at least one elongate interlocking segment and the second interlocking portion of the second layer comprises a second complementary at least one elongate interlocking segment of the second membrane (Fig. 1 and 2).

	Regarding claim 13, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 12. 
	Ford further discloses wherein the second membrane comprises a semi-permeable portion proximate a sensing element of the biosensor (Paragraph [0078], “An “ionically conductive material” refers to any material that provides ionic conductivity, and through which electrochemically active species can diffuse. The ionically conductive material can be, for example, a solid, liquid, or semi-solid (e.g., in the form of a gel) material that contains an electrolyte, which can be composed primarily of water and ions (e.g., sodium chloride), and generally comprises 50% or more water by weight. The material can be in the form of a hydrogel, a sponge or pad (e.g., soaked with an electrolytic solution), or any other material that can contain an electrolyte and allow passage of electrochemically active species, especially the analyte of interest”).

	Regarding claim 14, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 11. 
	Gonzalez further discloses a pair of deposited interlocking rail segments each affixed in aligned interlocking relation with the base layer within respective recess slots (Fig. 1 and 2).
	Petisce further discloses wherein the first membrane comprises an insulating base layer (Paragraph [0107], “As illustrated, the partially fabricated sensor includes opening 60 positioned over an isolated electrode 54 formed of conductive material sandwiched between first and second dielectric polymer layers 52 a and 52 b”).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, Adams, and Gonzalez to incorporate the teachings of Petisce by adding wherein the first membrane comprises an insulating base layer. One purpose of having the insulating base layer is to prevent charge carriers from flowing to undesired areas.

	Regarding claim 15, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 11. 
	Gonzalez further discloses wherein the first interlocking portion comprises an elongate ridge and the second interlocking portion comprises an elongate channel complementary to the elongate ridge and interlocking in assembly (Fig. 2 shows the interlocking segments on the periphery of the two flexible membranes. Fig. 1 shows the interlocking segments extend along the entire peripheral edge of the two flexible membranes).
	Adams further discloses a channel having an ensmalled distal width and an enlarged proximal width (Fig. 3A).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford to incorporate the teachings of Gonzalez and Adams by adding wherein the first interlocking portion comprises an elongate ridge and the second interlocking portion comprises an elongate channel having an ensmalled distal width and an enlarged proximal width complementary to the elongate ridge and interlocking in assembly. It would be obvious to use the dovetail connection of Adams and extend it so the interlocking segments runs along the outer periphery of the cavity. One advantage of having a smaller distal width and a larger proximal width is a stronger interconnection between the two membranes surrounding the sensor.

	Regarding claim 16, the combination of Ford, Adams, Gonzalez, and Petisce disclose the encasement of claim 11. 
Gonzalez further discloses wherein the elongate ridge and the elongate channel form an elongate joint (Fig. 1 and 2).
	Adams further discloses wherein the ridge and the channel form a dovetail joint (Fig. 3A).

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered.
In amending in reply to a rejection of claims in an application …, the applicant … must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant … must also show how the amendments avoid such references or objections.  37 CFR 1.111(c).

With respect to the arguments against the rejections under 35 USC 103, Applicant did not address the disclosed claimed limitations in the primary reference (Kubba).  The Reply fails to clearly show how the amendment avoids the prior art applied against the claim.
	Applicant argues on page 9 that, in view of the amendments to the specifications, the 112 rejections have been overcome. Examiner agrees and the 112b rejections have been withdrawn.
	Applicant argues on page 10 that, “Nowhere does Adams teach or suggest "... an undercut mechanical interlock along a peripheral edge of the first flexible membrane and the second flexible membrane". Examiner agrees that Adams does not teach along a peripheral edge. However, Gonzalez shows an interlocking segment that extends along the peripheral edge of the first and second flexible membranes in order to fully enclose the sensor within. Since the combination of Ford, Gonzalez, Adams and Petisce discloses all the elements of amended claims 1 and 11, they are still rejected under 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791